Case: 20-2057   Document: 34     Page: 1   Filed: 03/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          CENTRIPETAL NETWORKS, INC.,
                   Appellant

                            v.

                CISCO SYSTEMS, INC.,
                        Appellee
                 ______________________

                       2020-2057
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01760.
                  ______________________

                Decided: March 10, 2021
                ______________________

    PAUL J. ANDRE, Kramer Levin Naftalis & Frankel LLP,
 Menlo Park, CA, for appellant. Also represented by JAMES
 R. HANNAH; CRISTINA MARTINEZ, JEFFREY PRICE, New
 York, NY.

     PATRICK D. MCPHERSON, Duane Morris LLP, Washing-
 ton, DC, for appellee. Also represented by PATRICK C.
 MULDOON, CHRISTOPHER JOSEPH TYSON; MATTHEW
 CHRISTOPHER GAUDET, Atlanta, GA; JOSEPH POWERS, Phil-
 adelphia, PA.
Case: 20-2057     Document: 34     Page: 2    Filed: 03/10/2021




 2          CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



                   ______________________

     Before MOORE, SCHALL, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
      Centripetal Networks, Inc. owns U.S. Patent No.
 9,413,722, which addresses “rule-based network-threat de-
 tection.” ’722 patent, col. 1, lines 45–46. In September
 2018, Cisco Systems, Inc. petitioned for an inter partes re-
 view of all claims of the ’722 patent, alleging that the
 claimed inventions in all claims (1–25) would have been ob-
 vious to a relevant artisan under 35 U.S.C. § 103 in view of
 a User Guide for the Sourcefire 3D System—a manual the
 parties have called “Sourcefire.” That reference is also be-
 fore us in Centripetal Networks, Inc. v. Cisco Systems, Inc.,
 Fed. Cir. Nos. 20-1635, -1636, which involves other Cen-
 tripetal patents and which we decide today (20-1635 Deci-
 sion). A common issue in this matter and in our 20-1635
 Decision is whether Sourcefire was a “printed publica-
 tion[]” under 35 U.S.C. § 311(b). A distinct issue here is
 whether Sourcefire teaches identifying “network-threat in-
 dicators” as required by the ’722 patent’s claims.
     The Patent Trial and Appeal Board instituted an inter
 partes review, and in May 2020, it ruled that Sourcefire
 was a printed publication and that the claimed inventions
 in claims 1–7, 10–12, 14–21, 24, and 25 in the ’722 patent
 would have been obvious to a relevant artisan in view of
 Sourcefire. Cisco Systems, Inc. v. Centripetal Networks,
 Inc., IPR2018-01760, 2020 WL 2549613 (P.T.A.B. May 18,
 2020) (Board Decision). Centripetal appeals. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(4). We affirm.
                               I
                               A
     Unauthorized requests for data and large volumes of
 network traffic are two examples of what the ’722 patent
 calls “network threats” to the Internet. See ’722 patent, col.
Case: 20-2057     Document: 34     Page: 3    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.         3



 1, lines 16–19. Information about such threats, the patent
 says, was traditionally compiled by an organization’s net-
 work devices into “logs,” which were then reviewed for
 “data corresponding to the network-threat indicators pro-
 vided by [network-threat] services.” Id., col. 1, lines 24–29.
 The patent asserts that because these logs were “generated
 based on the traffic processed by the network devices with-
 out regard to the network-threat indicators,” reviewing
 them was “time consuming” and “exacerbated by the con-
 tinuously evolving nature of potential threats.” Id., col. 1,
 lines 29–34.
      The ’722 patent proposes an improvement in the form
 of a “rule-based network-threat detection” system using a
 “packet-filtering device” that receives data packets travel-
 ing through the Internet and determines whether each
 packet “corresponds to criteria specified by a packet-filter-
 ing rule.” Id., col. 1, lines 45–52. The criteria in each rule
 may “correspond to one or more of the network-threat indi-
 cators.” Id., col. 1, lines 52–53. Network-threat indicators
 may include “network addresses, ports, fully qualified do-
 main names (FQDNs), uniform resource locators (URLs),
 [and] uniform resource identifiers (URIs)” that are “associ-
 ated with . . . network threats,” such as phishing malware.
 Id., col. 3, lines 18–33.

      Packet-filtering rules also specify an “operator,” which
 is “configured to cause packet-filtering device 144 to either
 prevent packets corresponding to the criteria from contin-
 uing toward their respective destinations (e.g., a BLOCK
 operator) or allow packets corresponding to the criteria to
 continue toward their respective destinations (e.g., an
 ALLOW operator).” Id., col. 5, lines 13–24. In addition to
 allowing and blocking packets, the packet-filtering device
 “generate[s] a log entry comprising information from the
 packet-filtering rule,” including information about (1)
 whether the packets corresponded to “one or more network-
 threat indicators” and (2) whether the packet-filtering de-
 vice allowed the packet to continue or blocked it from
Case: 20-2057     Document: 34      Page: 4    Filed: 03/10/2021




 4         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 reaching its destination. Id., col. 16, lines 8–19. The
 packet-filtering device communicates such information to
 a “user device,” id., col. 16, lines 22–24, which permits a
 user to alter the rules based on the log information by “in-
 struct[ing] the packet-filtering device to reconfigure the op-
 erator” so that, for example, the operator “prevent[s] future
 packets corresponding to the criteria from continuing to-
 ward their respective destinations,” id., col. 2, lines 1–10.
 See also id., Fig. 7 (depicting an example of the rules-based
 network-threat detection system).
     Claim 1 is representative and recites:
     1. A method comprising:
     receiving, by a packet-filtering device, a plurality of
     packet-filtering rules configured to cause the
     packet-filtering device to identify packets corre-
     sponding to at least one of a plurality of network-
     threat indicators;
     receiving, by the packet-filtering device, a plurality
     of packets, wherein the plurality of packets com-
     prises a first packet and a second packet;
     responsive to a determination by the packet-filter-
     ing device that the first packet satisfies one or more
     criteria, specified by a packet-filtering rule of the
     plurality of packet-filtering rules, that correspond
     to one or more network-threat indicators of the plu-
     rality of network-threat indicators:
         applying, by the packet-filtering device and
         to the first packet, an operator specified by
         the packet-filtering rule and configured to
         cause the packet-filtering device to allow
         the first packet to continue toward a desti-
         nation of the first packet;
         communicating, by the packet-filtering de-
         vice, information from the packet-filtering
Case: 20-2057   Document: 34       Page: 5    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        5



        rule that identifies the one or more net-
        work-threat indicators, and data indicative
        that the first packet was allowed to con-
        tinue toward the destination of the first
        packet;
        causing, by the packet-filtering device, and
        in an interface, display of the information
        in at least one portion of the interface cor-
        responding to the packet-filtering rule and
        the one or more network-threat indicators;
        receiving, by the packet-filtering device, an
        instruction generated in response to a user
        invoking an element in the at least one por-
        tion of the interface corresponding to the
        packet-filtering rule and the one or more
        network-threat indicators; and
        responsive to receiving the instruction:
            modifying, by the packet-filtering
            device, at least one operator speci-
            fied by the packet-filtering rule to
            reconfigure the packet-filtering de-
            vice to prevent packets correspond-
            ing to the one or more criteria from
            continuing toward their respective
            destinations; and
            responsive to a determination by
            the packet-filtering device that the
            second packet corresponds to the
            one or more criteria:
                preventing, by the packet-fil-
                tering device, the second
                packet from continuing toward
                a destination of the second
                packet;
Case: 20-2057     Document: 34      Page: 6    Filed: 03/10/2021




 6         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



                 communicating, by the packet-
                 filtering device, data indicative
                 that the second packet was pre-
                 vented from continuing toward
                 the destination of the second
                 packet; and
                 causing, by the packet-filtering
                 device and in the interface, dis-
                 play of the data indicative that
                 the second packet was pre-
                 vented from continuing toward
                 the destination of the second
                 packet.
 Id., col. 17, line 16 through col. 18, line 2 (emphasis added).
 Centripetal raises no arguments on appeal with respect to
 limitations in the dependent claims. The only claim limi-
 tation at issue on appeal is the “network-threat indicator”
 limitation emphasized above. See Centripetal Opening Br.
 12–13; see also Cisco Response Br. 32 & n. 7.
                               B
     Cisco’s petition for an inter partes review relied on
 Sourcefire, which is the user guide for the Sourcefire com-
 pany’s network security system. It was distributed on a
 CD-ROM to all customers who purchased certain
 Sourcefire products. Sourcefire customers, with a pass-
 word, could also access and download the User Guide on
 the Sourcefire company’s website. J.A. 3161 ¶ 11.
      According to Sourcefire (the document), the Sourcefire
 system provides users with “real-time network intelligence
 for real-time network defense” through the use of packet-
 filtering devices called “3D Sensors.” J.A. 1064–65. Each
 sensor can run Sourcefire’s “Intrusion Prevention System”
 (IPS) to detect and prevent potential threats using a “rules-
 based detection engine” that permits a user to develop cus-
 tom “intrusion rules” in order to “detect the attacks [the
Case: 20-2057     Document: 34      Page: 7    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.          7



 user] think[s] most likely to occur.” J.A. 1065–66. Users
 can select, customize, and manage intrusion rules across
 all the Sourcefire system’s sensors via a centralized “De-
 fense Center.” J.A. 1066; see also J.A. 1297–98.
      An intrusion rule includes a rule header that consists
 of parameters and their associated “arguments,” including
 5-tuple rule criteria values (protocol, source and destina-
 tion Internet Protocol (IP) addresses, and source and desti-
 nation ports). J.A. 1796. The 5-tuple values, Sourcefire
 explains, are useful for detecting “intrusion event[s]” (po-
 tential security concerns generating a response by the sys-
 tem), such as multiple failed log-in attempts to the
 network’s server from an unknown IP address. J.A. 1471;
 see also J.A. 1793. Rule headers also include “rule actions,”
 e.g., “drop,” “pass,” and “alert,” which is the action taken by
 the rules engine if it encounters packets that meet the cri-
 teria specified in the rule header. J.A. 1797. “Drop” actions
 block packets from continuing to their destinations, “pass”
 actions permit the packets to continue without interrup-
 tion, and “alert” actions generate reports of “intrusion
 event[s]” while typically allowing packets to continue. J.A.
 1793, 1797. Intrusion rules may also include a “rule op-
 tions” part, containing “keywords” and their associated “ar-
 guments.” J.A. 1794–95, 1801. Users may add arguments
 that, for example, apply the intrusion rule only to certain
 uniform resource identifiers (URIs). J.A. 1795.
     After the Board instituted the requested inter partes
 review, Centripetal argued that Sourcefire was not quali-
 fying prior art under 35 U.S.C. § 311(b) because it was not
 a “printed publication.” J.A. 387–94. In particular, Cen-
 tripetal contended that Sourcefire would not have been
 publicly accessible to interested persons of skill in the art
 because (1) the user manual is kept on a password-pro-
 tected website and only available to Sourcefire purchasers,
Case: 20-2057     Document: 34     Page: 8    Filed: 03/10/2021




 8         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 J.A. 387–89, and (2) the Sourcefire product was costly, with
 a purchase price of up to $25,000, J.A. 392–94. 1
     As to what Sourcefire teaches, Centripetal disputed
 Cisco’s contention that Sourcefire teaches the “network-
 threat indicators” recited in the claims. See J.A. 416–30.
 Specifically, Centripetal argued that rule headers do not
 identify specific threats coming from, e.g., a certain IP ad-
 dress “associated with a network threat.” J.A. 416–17,
 424–26. Rather, Centripetal argued, the IP address in the
 Sourcefire rule header is merely a “source IP address” that
 permits packets associated with trusted networks to pass
 without inspection, J.A. 416–17, and Sourcefire’s rule
 header functions only to “restrict packet inspection” and
 “reduce false positives” by identifying the packets that are
 safe and allowing them to pass, rather than identifying IP
 addresses associated with specific network threats, J.A.
 416–17, 424–26. Further, Centripetal argued, the “rule op-
 tions” function of Sourcefire does not teach identifying net-
 work-threat indicators, because keywords and their
 associated arguments identify suspicious content associ-
 ated with data packets, rather than data packets with sus-
 picious identifiers. J.A. 428–30.
     Finally, Centripetal presented objective indicia of non-
 obviousness. J.A. 442–48. Specifically, Centripetal argued
 that the ’722 patent “satisfied a long-felt need in the indus-
 try,” which was “how to operationalize threat intelligence
 to proactively identify network threats.” J.A. 443. It


     1   The priority date for the ’722 patent is in April
 2015, so that the “printed publication” language of 35
 U.S.C. § 102(a)(2) applies in this matter. See Board Deci-
 sion, 2020 WL 2549613, at *1 n.1. The parties accept that
 the standards governing that phrase are the same, at least
 for present purposes, as the standards governing the same
 phrase in 35 U.S.C. § 102(b) (2006), applicable in our 20-
 1635 Decision.
Case: 20-2057     Document: 34     Page: 9    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.         9



 pointed to a paper entitled “Centripetal Networks Threat
 Intelligence Gateway: Designed to Enable Continuous Pre-
 vention Through Intelligence-led Enforcement” (the ESG
 paper), which praised Centripetal’s products, including its
 Threat Intelligence Gateway (RuleGATE) for “converting
 indicators to rules that drive actions,” and thereby “de-
 liver[ing] more than [was] possible with firewalls and IPS
 systems.” J.A. 444–48 (citing J.A. 6688). Centripetal also
 presented a 2017 Gartner article that praised Centripetal
 as being “‘unique in its ability to instantly detect and pre-
 vent malicious network connections based on millions of
 threat indicators at 10-gigabit speeds.’” J.A. 448 (quoting
 J.A. 6695).
                               C
     In its final written decision, the Board held claims 1–7,
 10–12, 14–21, 24, and 25 of the ’722 patent to be unpatent-
 able for obviousness in view of Sourcefire. See Board Deci-
 sion, 2020 WL 2549613, at *23. 2 The Board concluded that
 Cisco had shown Sourcefire to be a printed publication at
 the relevant time. See id., 2020 WL 2549613, at *5–8. The
 reasons are materially identical to those the Board relied
 on in the separate final written decisions we affirm in to-
 day’s 20-1635 Decision.
      Next, the Board considered whether Sourcefire teaches
 the claim limitation requiring “receiving, by a packet-filter-
 ing device, a plurality of packet-filtering rules configured
 to cause the packet-filtering device to identify packets cor-
 responding to at least one of a plurality of network-threat
 indicators.” Board Decision, 2020 WL 2549613, at *8–12.
 It found that Sourcefire teaches a “packet-filtering device”



     2   The Board ruled that Cisco did not show unpatent-
 ability as to claims 8, 9, 13, 22, and 23. Board Decision,
 2020 WL 2549613, at *23. Cisco has not appealed that rul-
 ing.
Case: 20-2057     Document: 34      Page: 10     Filed: 03/10/2021




 10        CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.



 (the 3D Sensor with IPS), which receives “packet-filtering
 rules” (intrusion rules) that can specify “source and desti-
 nation IP addresses,” “source and destination ports,” and
 “keywords and their parameters and arguments” to allow
 users to, e.g., “restrict packet inspection to the packets orig-
 inating from specific IP addresses.” Id. at *9 (internal quo-
 tation marks omitted); see also J.A. 1794, 1798–99. Thus,
 the Board determined that Sourcefire teaches packet-filter-
 ing rules “‘configured to cause the packet-filtering device to
 identify packets corresponding to,’ for example, specific
 source IP addresses.” Board Decision, 2020 WL 2549613,
 at *9.
     The Board then rejected Centripetal’s argument that
 Sourcefire does not teach the “network-threat indicators”
 recited in the claims. Id. It construed “network-threat in-
 dicator” to mean an “indicator that represents the identity
 of a resource associated with a network threat.” Id. at *3–
 4, *9. Noting that Sourcefire teaches using intrusion rules
 to identify “exploits” and malicious activity by examining
 packets, see J.A. 1793–94, the Board found that a relevant
 artisan would have understood that intrusion rules could
 be written to identify specific network threats on the basis
 of the source IP address being a suspicious one. Board De-
 cision, 2020 WL 2549613, at *9 (citing J.A. 980–81 ¶¶ 114–
 16). The Board “note[d] that the Specification of the ’722
 Patent itself identifies ‘network addresses’ associated with
 network threats as examples of ‘network-threat indica-
 tors.’” Id. (citing ’722 patent, col. 3, lines 23–24).
     Finally, the Board considered Centripetal’s objective
 indicia of non-obviousness and found that the evidence was
 not entitled to substantial weight. Id. at *17–19. The
 Board found that Centripetal had presented no evidence to
 show that its RuleGATE product was coextensive with the
 ’722 patent’s claims. Id. at *18 (citing Fox Factory, Inc. v.
 SRAM, LLC, 944 F.3d 1366, 1373 (Fed. Cir. 2019)). It also
 found that Centripetal had not shown how the cited praise
 for its products related to the claim limitations, rejecting
Case: 20-2057    Document: 34      Page: 11    Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       11



 conclusory expert statements as unpersuasive. Id. at *18–
 19. For those reasons, the Board concluded that the objec-
 tive-indicia evidence was not entitled to substantial
 weight. Id. at *20.
                              II
     We review the Board’s legal conclusions de novo and
 factual findings for substantial evidence. Nobel Biocare
 Services AG v. Instradent USA, Inc., 903 F.3d 1365, 1374
 (Fed. Cir. 2018). Whether a reference qualifies as a
 “printed publication” is a legal conclusion based on factual
 findings. Jazz Pharms., Inc. v. Amneal Pharms., LLC, 895
 F.3d 1347, 1356 (Fed. Cir. 2018). “The underlying factual
 findings [in a printed-publication analysis] include
 whether a reference was publicly accessible.” Nobel, 903
 F.3d at 1375. Similarly, the ultimate determination of
 whether a claimed invention would have been obvious is a
 legal one reviewed de novo, but underlying factual deter-
 minations are reviewed for substantial-evidence support.
 PersonalWeb Techs., LLC v. Apple, Inc., 917 F.3d 1376,
 1381 (Fed. Cir. 2019).
     Centripetal argues that the Board (1) erred in conclud-
 ing that Sourcefire was a printed publication, see Centrip-
 etal Opening Br. 19–26; (2) misapplied the claim
 construction it adopted for “network-threat indicator” in
 analyzing whether Sourcefire teaches this limitation, id. at
 27–35; and (3) failed to give due weight to the objective in-
 dicia of non-obviousness, id. at 35–42. We reject these chal-
 lenges to the Board’s obviousness determination.
                              A
     Centripetal first argues that Sourcefire was not a
 printed publication. Centripetal’s arguments and the
 Board’s analysis are materially the same as those in 20-
 1635 Decision, where we upheld the Board’s determination
 that Sourcefire was a printed publication. Centripetal has
 made no argument here that warrants separate discussion.
Case: 20-2057    Document: 34      Page: 12    Filed: 03/10/2021




 12        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 We rely on our discussion in 20-1635 Decision to affirm the
 Board’s ruling as to Sourcefire’s qualification as a printed
 publication here. 3
                               B
     Centripetal argues that the Board’s finding that
 Sourcefire teaches filtering packets based on the “network-
 threat indicators” required by the claims was unsupported
 by substantial evidence. In advancing this argument, Cen-
 tripetal essentially contends that Sourcefire does not teach
 using a source-identifier (like an IP address) to identify
 threats, but only to “restrict inspection” of packets with be-
 nign IP addresses (i.e., to generate “whitelists”). Centripe-
 tal Opening Br. 27.
     The Board reasonably found otherwise. Board Deci-
 sion, 2020 WL 2549613, at *9–10. Sourcefire teaches users
 how to write custom intrusion rules that “detect specific ex-
 ploits” and “target traffic that may attempt to exploit
 known vulnerabilities,” J.A. 1794, by using rule headers
 and keywords to filter packets based on 5-tuple values,
 which include source identifiers, see J.A. 1796–1801. Alt-
 hough Sourcefire expressly identifies creating whitelists as
 one potential intrusion rule, see J.A. 1798, the Board had a
 sufficient basis for finding that Sourcefire’s teaching was
 not limited to use of the source identifier for that purpose.
 “Sourcefire indicates intrusion rules are used to identify
 ‘exploits’ from attackers such that 3D Sensors employing
 those rules examine packets for ‘malicious activity.’” Board



      3   In our 20-1635 Decision, we affirmed the Board’s
 determination that Sourcefire was publicly accessible, and
 therefore a printed publication, as of the March 2013 pri-
 ority date of the patents at issue there. Here, the priority
 date is two years later. Centripetal has not denied that
 public accessibility before March 2013 entails public acces-
 sibility before April 2015.
Case: 20-2057    Document: 34     Page: 13     Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       13



 Decision, 2020 WL 2549613, at *9 (quoting J.A. 1066,
 1793). Sourcefire teaches rules that “alert,” “pass,” or
 “drop.” J.A. 1793; see Board Decision, 2020 WL 2549613,
 at *8–9 (citing J.A. 1793; agreeing with Cisco’s description
 of Sourcefire as teaching, among other things, “passing or
 dropping,” with Cisco citing J.A. 1794–801). And Cisco’s
 expert explained that Sourcefire teaches the use of source
 IP addresses (among other information in the rule header)
 as a network-threat indicator for triggering of a rule to al-
 low, drop, or alert. J.A. 980–81 ¶¶ 114–16, cited in Board
 Decision, 2020 WL 2549613, at *9.
     Nor did the Board “raise, address, and decide un-
 patentability theories never presented by [Cisco] and not
 supported by record evidence,” as Centripetal contends. In
 re Magnum Oil Tools Int’l Ltd., 829 F.3d 1364, 1381 (Fed.
 Cir. 2016). In its petition, Cisco argued that Sourcefire
 teaches using its system to write packet-filtering rules that
 “identify packets including data (e.g., 5-tuple, application
 layer data) corresponding to characteristics associated
 with malicious activities,” J.A. 213, and that those rules
 can be triggered by “source or destination IP addresses,”
 causing the system to “allow, drop, [or] alert,” J.A. 214. We
 see no significant disparity between Cisco’s argument in its
 petition and the relevant part of the Board’s rationale.
     Accordingly, we affirm the Board’s finding that a rele-
 vant artisan would have understood Sourcefire to teach the
 claim-required filtering packets on the basis of network-
 threat identifiers as required by the challenged claims.
                              C
     Finally, Centripetal argues that the Board failed to
 give due weight to evidence of a long-felt but unmet need
 for proactively identifying network threats, Centripetal
 Opening Br. 35–39, as well as industry praise for its prod-
 uct, id. at 40–42. We disagree.
Case: 20-2057    Document: 34      Page: 14     Filed: 03/10/2021




 14        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



      “In order to accord substantial weight to secondary con-
 siderations in an obviousness analysis, ‘the evidence of sec-
 ondary considerations must have a “nexus” to the claims,
 i.e., there must be “a legally and factually sufficient con-
 nection” between the evidence and the patented inven-
 tion.’” Fox Factory, 944 F.3d at 1373 (quoting Henny Penny
 Corp. v. Frymaster LLC, 938 F.3d 1324, 1332 (Fed. Cir.
 2019) (citing Demaco Corp. v. F. Von Langsdorff Licensing
 Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988)). With respect
 to long-felt but unmet need, Centripetal focuses on the fact
 that the ESG paper discusses the need for “cyber threat in-
 telligence” and systems that can use such intelligence on a
 large scale when detecting network threats. J.A. 6684.
 Centripetal contends that these issues are identified in the
 Background of the ’722 patent, see ’722 patent, col. 1, lines
 24–33, and that the ESG paper is thus evidence that the
 ’722 patent solved longstanding problems in cybersecurity.
 It also points to language in the ESG paper stating that
 Centripetal achieved “customized threat intelligence” on a
 large scale by “converting indicators to rules that drive ac-
 tions across a risk spectrum.” J.A. 6688.
     The Board reasonably found the evidence not to estab-
 lish a nexus between the claimed features in the challenged
 claims of the ’722 patent and the ESG Paper’s description
 of the benefits provided by the RuleGATE product. Here,
 Centripetal presented no non-conclusory evidence tying
 the statements in the ESG Paper about “driv[ing] actions
 across a risk spectrum” specifically to the limitations in the
 claims. Board Decision, 2020 WL 2549613, at *18.
     Centripetal also did not supply the needed nexus for its
 cited industry praise. The Gartner article praises Centrip-
 etal’s product as being “unique in its ability to instantly de-
 tect and prevent malicious network connections based on
 millions of threat indicators in 10-gigabit speeds.” J.A.
 6695. Centripetal also identifies a designation by Ameri-
 can Bankers as a “Top Ten FinTech Compan[y] to Watch”
 praising RuleGATE for its scale and for its ability to
Case: 20-2057    Document: 34       Page: 15   Filed: 03/10/2021




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       15



 “compare[] incoming traffic against millions of rules and
 policies informed by analytics on known ‘bad guys.’” J.A.
 6732, 6745–47. Centripetal’s expert added a sentence, fol-
 lowing his description of those passages, stating that, “[a]s
 discussed directly above, the salutary benefits of Centripe-
 tal’s [RuleGATE] product discussed in the ESG Paper and
 the [Gartner] article are made possible in large part by the
 ’722 Patent’s packet-filtering rules, which transform net-
 work-threat indicators into actionable rules.” J.A. 6563
 ¶ 123.
     The Board reasonably found this evidence insufficient
 to establish the required nexus. The documents them-
 selves do not meaningfully tie the benefits to the claim lim-
 itations. And the assertion by Centripetal’s expert is an
 unelaborated conclusion, which the Board could and did re-
 ject as insufficient for that reason. Board Decision, 2020
 WL 2549613, at *19.
                              III
      We have considered the remainder of Centripetal’s ar-
 guments and find them unpersuasive. For the foregoing
 reasons, the decision of the Patent Trial and Appeal Board
 is affirmed.
                        AFFIRMED